DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  Prior art has not been found that suggests or renders obvious the limitations of independent claims 1, 10, and 19 disclosing the detailed method for determining a geo-location of a target station using round-trip times of signals transmitted by a measuring station to the target station, and response signals received from the target station corresponding to the transmitted signals wherein a plurality of round-trip times are received over a plurality of successive time intervals and placed into a plurality of bins, each having a predetermined time width and a count of round-trip times; and selectively processing the bins.  The closest prior art, Alles et al., CA 2685411, disclosing estimating the location of a mobile station receiving signals from base stations, wherein the base stations report the round-trip times.  However, the reference does not teach the detailed manner in which the round-trip times are but into bins and the further processing of the bin information to determine the geo-location of the target station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bhavsar et al., US Patent Application Publication Number 2016/0337792, disclose base station selection for positioning based on an indication of capacity.
	Billhartz et al., US Patent Application Publication Number 2005/0170843, disclose a wireless communications system including a wireless device locator and related methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 24, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644